DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending. Claims 1, 4, 11, 12, 14-18, 24-27, 29, and 30 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on September 17, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EICKEMEYER et al. (US 2017/0329608) (hereinafter Eickemeyer) (published November 16, 2017).
Regarding Claim 27, Eickemeyer discloses a microprocessor, comprising a pipeline system and a prefetching system, wherein the prefetching system comprises:


“According to various embodiments of the present disclosure, two additional logic blocks are implemented within a data processing system to more accurately facilitate dynamically determining how many sequential instruction cache lines to prefetch in order to improve performance of the data processing system” (Eickemeyer [0019])

a first memory, generating and outputting a first access address;
“The RAs are also provided from IFA generation unit 302 to prefetch filter queue 304, which is configured to store new entries for RAs that miss in L1 instruction cache 202 and to (eventually) reflect a number of additional cache lines that should be prefetched for RAs that subsequently hit in L1 instruction cache 202” (Eickemeyer [0037])

a second memory, coupled to the first memory;
“L1 instruction cache 202 is also coupled to an L2 cache instruction demand and prefetch interface 310 (that is coupled to an L2 cache 320, which is coupled to a lower level memory such as main memory 322)” (Eickemeyer [0038])

a first data prefetching auxiliary circuit, coupled to the first memory to receive the first access address from the first memory, and generating and outputting a second prefetch address to a first prefetch queue; and
“prefetch filter queue 304, and a backing array 306 (which is coupled to prefetch filter queue 304). When an entry is aged out of prefetch filter queue 304 information (including an address (or portion of the address) and a number of additional cache lines to prefetch) associated with the entry is stored in an entry in backing array 306” (Eickemeyer [0038])

a first data prefetcher, reading the second prefetch address from the first prefetch queue to generate a first prefetch instruction, wherein the first prefetch instruction instructs prefetching data corresponding to the second prefetch address from the second memory to the first memory,
“Prefetch engine 308 is also coupled to backing array 306 and is configured to access backing array 306 to determine whether a cache line that requires prefetching has an associated entry in backing array 306 that specifies a number of additional sequential cache lines that should be prefetched” (Eickemeyer [0038])

wherein the first data prefetching auxiliary circuit is disposed in a data transmitting path between the first memory and the first data prefetcher.



Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickemeyer (published November 16, 2017) as applied to claim 27 above, and further in view of El-Essawy et al. (US 2008/0016330) (hereinafter El) (published Jan 17, 2008).
Regarding Claim 28, Eickemeyer disclosed the microprocessor of claim 27, but does not explicitly state wherein the prefetching system further comprises: a third memory, coupled to the second memory; a second data prefetching auxiliary circuit, coupled to the second memory to receive a second access address output by the second memory, and generating and outputting a third prefetch address to a second prefetch queue; and a second data prefetcher, reading the third prefetch address from the second prefetch queue to generate a second prefetch instruction, the second prefetch instruction instructing prefetching data corresponding to the third prefetch address in the third memory to the second memory.
El discloses wherein the prefetching system further comprises: a third memory, coupled to the second memory; a second data prefetching auxiliary circuit, coupled to the second memory to receive a second access address output by the second memory, and generating and outputting a third prefetch address to a second prefetch queue; and a second data prefetcher, reading the third prefetch address from the second prefetch queue to generate a second prefetch instruction, the second prefetch instruction instructing prefetching data corresponding to the third prefetch address in the third memory to the second memory.
“As shown, PE 103 may be included within (or associated with) the CPU, and in one embodiment, the CPU's PE 103 may issue prefetch requests to all levels of caches. Alternatively, in another embodiment, different PEs 105/107 may be included within (or 

“More specifically, prefetching as described hereinafter, refers to the early retrieval of data from one of the lower level caches/memory to a higher level cache or the CPU (not shown) before the CPU 102 issues a demand for the specific data being returned. Lower level caches may comprise additional levels, which would then be sequentially numbered, e.g., L3, L4. In addition to the illustrated memory hierarchy, data processing system 100 may also comprise additional storage devices that form a part of memory hierarchy from the perspective of CPU 102” (El [0024])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine having a prefetch engine at each level of memory in El with Eickemeyer to yield the predictable results of being able to prefetch from multiple levels of memory to reduce access latency. Eickemeyer disclosed prefetching between the first and second memory and El expand upon Eickemeyer to have multiple prefetching components at each level of memory. The combination of Eickemeyer and El would yield prefetching at multiple levels of memory using the prefetching methods of Eickemeyer at each level.

Allowable Subject Matter
Claims 1-26 and 30 allowed.
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed to a specific way to prefetch data. The specific way includes a receiving an address, providing a stride according to the address and a previous address, comparing the received address and the stride to generate a reference address based on the address and a product of “a 
The prefetching in the claims is established upon a generated reference address (based on a received address and a product of “a positive integer N and the stride”) and history access addresses which differs to the prior art which just uses the received address and history access addresses for the determination of prefetching.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136     


/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136